

CREDIT AGREEMENT




Dated as of




March 10, 2010




Among




ORBIT INTERNATIONAL CORP.,
BEHLMAN ELECTRONICS, INC.,
TULIP DEVELOPMENT LABORATORY, INC., AND
INTEGRATED CONSULTING SERVICES, INC. D/B/A
INTEGRATED COMBAT SYSTEMS,
as Borrowers,




and




CAPITAL ONE, N.A.,
as Bank


 

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of March 10, 2010 among Orbit International Corp.,
Behlman Electronics, Inc., Tulip Development Laboratory, Inc. and Integrated
Consulting Services, Inc. d/b/a Integrated Combat Systems (each a “Borrower” and
collectively, the “Borrowers”), and Capital One, N.A. (“Bank”).
 
The parties to this Agreement hereby agree as follows:
 
ARTICLE I - DEFINITIONS, ACCOUNTING TERMS, ETC.
 
Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the following meanings (terms defined in the singular to have the same meaning
when used in the plural and vice versa):
 
“Account” means any right to payment for goods sold or leased or for services
rendered, regardless of how such right is evidenced and whether or not it has
been earned by performance, whether secured or unsecured, now existing or
hereafter arising, and the proceeds thereof.
 
“Account Debtor” means each Person obligated to pay on an Account.
 
“Affiliate” means any Person, which directly or indirectly controls, or is
controlled by, or is under common control with Borrower.  The term control means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Agreement” means this Credit Agreement.
 
“Applicable Margin” means (i) with respect to Line of Credit Loans which are
LIBOR Loans, two percent (2.00%) and with respect to Line of Credit Loans which
are Prime Rate Loans, zero percent (0%), and (ii) with respect to the Term Loan
which is a LIBOR Loan, three percent (3.00%) and with respect to the Term Loan
which is a Prime Rate Loan, one half of one percent (0.50%).
 
“Anti-Terrorism Laws” means any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.
 
“Bank” means Capital One, N.A.
 
“Bank’s Office” means 275 Broad Hollow Road, Melville, New York 11747.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System.
 
“Borrower” or “Borrowers” means Orbit International Corp., Behlman Electronics,
Inc., Tulip Development Laboratory, Inc., Integrated Consulting Services, Inc.
d/b/a Integrated Combat Systems and each Person that becomes a Borrower pursuant
to “New Subsidiaries” (Section 5.11), or any or all of the foregoing, all as the
context may require.
 

 
1

--------------------------------------------------------------------------------

 

“Borrowers’ Taxes” means, for any period, the taxes of Borrowers as determined
in accordance with GAAP.
 
“Borrowing Base” means at any time an amount equal to the sum of (1) 85% of the
face amount of all Eligible Accounts, plus (2) the lesser of (a) 50% of the face
amount of all domestic raw material Eligible Inventory or (b)  $3,000,000.00 (in
either case not to exceed the amount of the Borrowing Base allocated to Eligible
Accounts except as may be approved by the Bank with respect to certain purchase
orders), plus (3) with respect to the application of the Borrowing Base to the
outstanding principal amount of the Term Loan only, one hundred percent (100%)
of the Borrowers’ cash and marketable securities in excess of $1,000,000.
 
“Borrowing Base Certificate” means a borrowing base certificate substantially in
the form of Exhibit D.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, for any period, the Dollar amount of gross
expenditures made by Borrowers (including the principal portion of Capital
Leases) for fixed assets, real property, plant and equipment, and all renewals,
improvements and replacements thereof, but not repairs thereof.
 
“Capital Lease” means a lease, which is or should be capitalized in accordance
with GAAP.
 
“Change in Law” means (1) the adoption of any law, rule or regulation after the
date of this Agreement, (2) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (3) compliance by Bank (or by any lending office of
Bank or by Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
 
“Closing Date” means March 10, 2010.
 
“Code” means the Internal Revenue Code of 1986.
 
“Consolidated Debt Service Coverage Ratio” means the ratio of the Borrowers’ (1)
earnings before interest, taxes, depreciation and amortization, plus non-cash
goodwill impairment charges, plus non-cash share-based compensation expense,
minus cash taxes, minus cash stock repurchases, to (2) current maturities of
long term Debt and lease obligations plus interest expense, all calculated in
accordance with GAAP and tested on a rolling four quarter basis.
 

 
2

--------------------------------------------------------------------------------

 

“Consolidated Subsidiary” means each Subsidiary of Orbit International Corp.
which, in accordance with GAAP, should be included in the consolidated financial
statements of Orbit International Corp.
 
“Consolidated Total Liabilities to Tangible Net Worth” means the Borrowers’
Total Liabilities divided by Total Shareholder Equity less Intangible Assets, as
calculated in accordance with GAAP.
 
“Debt” means, with respect to any Person, each of the following (1) indebtedness
or liability for borrowed money, or for the deferred purchase price of property
or services (including trade obligations), (2) all obligations evidenced by
bonds, debentures, notes or other similar instruments, (3) obligations as lessee
under Capital Leases, (4) current liabilities in respect of unfunded vested
benefits under any Plan, (5) reimbursement obligations under letters of credit
issued for the account of any Person, (6) all reimbursement obligations arising
under bankers’ or trade acceptances, (7) all guarantees, endorsements (other
than for collection or deposit in the ordinary course of business), and other
contingent obligations to purchase any of the items included in this definition,
to provide funds for payment, to supply funds to invest in any Person, or
otherwise to assure a creditor against loss, (8) all obligations secured by any
Lien on property owned by such Person even if the obligations secured by such
Lien on such property have not been assumed, (9) all other liabilities recorded,
or required to be recorded, in such Person’s financial statements in accordance
with GAAP, and (10) all obligations under any agreement providing for a swap,
ceiling rates, ceiling and floor rates, contingent participation or other
hedging mechanisms with respect to interest payable on any of the items
described above in this definition.
 
“Default” means any of the events specified in “Events of Default” (Section
8.01), whether or not any requirement for the giving of notice, the lapse of
time, or both, or any other condition, has been satisfied.
 
“Default Rate” means, with respect to an amount of any Type of Loan not paid
when due, a rate per annum equal to (1) if the Loan is a Prime Rate Loan, a
variable rate 5.00% above the Prime Rate, and  (2) if the Loan is a LIBOR Loan,
a fixed rate 5.00% above the LIBOR Rate plus the Applicable Margin at the time
of default until the end of the then current Interest Period for such LIBOR Loan
and, thereafter, a variable rate 5.00% above the Prime Rate.
 
“Dollars” and the sign “$” mean lawful money of the United States of America.
 
“Eligible Account” means an Account owing to any Borrower, now existing or
hereinafter arising, which Account initially and at all times until it is
collected in full:
 
(1)           is not more than 90 days past the date of invoice,


(2)           is not owed by an Account Debtor where 50% of such Account
Debtor’s Accounts with the Borrowers are more than 90 days past the date of
invoice;


(3)           is not deemed a contra Account;

 
3

--------------------------------------------------------------------------------

 

(4)           arose in the ordinary course of business from the domestic
performance of services or the outright sale of goods; such services have been
performed or such goods have been shipped to the Account Debtor; and in the case
of goods, Borrowers have possession of or has delivered to Bank shipping and
delivery receipts evidencing shipment; provided, however, (i) Accounts arising
from progress billing which is permitted under particular purchaser orders or
contracts shall be Eligible Accounts if the Bank has received evidence
reasonably satisfactory to Bank that said progress billing is permitted, and
(ii) goods which have been sold and title transferred to an Account Debtor and
the risk of loss also transferred to an Account Debtor but held, in a segregated
location, by a Borrower shall be not be deemed ineligible provided Bank receives
evidence reasonably satisfactory to Bank of same;


(5)           is not owed by an Account Debtor who is a supplier, employee or
parent, subsidiary or other affiliate of any Borrower;


(6)           is not evidenced by a promissory note or other instrument, is
subject to a first priority perfected security interest in favor of Bank, is not
subject to any other Lien or other encumbrance and has not been sold or
factored;


(7)           is not owed by an Account Debtor whose principal place of business
is located outside of the United States of America;


(8)           is a non-contingent obligation that is not subject to set-off,
credit, defense, warranty claim, allowance or adjustment by the Account Debtor
except normal discount allowed in the ordinary course for prompt payment, and
such Account Debtor has not complained as to its liability thereon nor returned
any of the subject goods;


(9)           did not arise out of any sale with respect to which goods are
placed on consignment, guaranteed sale, sale or return, sale on approval, bill
and hold (except as otherwise provided under subsection (4) above), or other
terms making the payment by the Account Debtor conditional;


(10)           did not arise out of any sale made on an advanced billing, bill
and hold (except as otherwise provided under subsection (4) above), dating or
delayed shipment basis;


(11)           did not arise out of any sale respecting which the Borrowers’
obligations have been bonded or to the extent such sale is subject to any
retainage requirement;


(12)           is owed by an Account Debtor as to which any Borrower has
received no notice and has no knowledge of bankruptcy, insolvency or other facts
which make collection doubtful, and has not been turned over to a collection
agency or attorney;


(13)           respecting which the Account Debtor is not located in any state
denying creditors access to its courts in the absence of such creditor’s
qualification to conduct business as a foreign corporation in such state or
complying with other filing or reporting requirements, unless such applicable
Borrower has made all legally required filings and reports, obtained any
necessary authorizations or certificates to do business, and paid any applicable
taxes and/or fees to the applicable state agency in such state;

 
4

--------------------------------------------------------------------------------

 
 
(14)           is not an Account from any Account Debtor (other than Federal
agencies of the United States government) to the extent that such Account,
individually or in the aggregate with all Accounts from such Account Debtor
exceeds an amount equal to 20% of the aggregate of all Accounts at such date
from any Account Debtor; and


(15)           after ten (10) days prior notice to Borrowers, has not been
designated by Bank in its reasonable discretion as otherwise ineligible or
unacceptable for any reason by notice to Borrowers setting forth the reason for
such designation.


References to percentages of Accounts are based on dollar amount of Accounts,
and not number of Accounts.


“Eligible Inventory” means at any time that portion of any Borrower’s raw
materials, free from defects, as to which the Bank has a perfected first
priority Lien.  “Eligible Inventory” does not include any of the following:


(1)  
catalogs and other promotional materials of any kind;



(2)  
any damaged, defective or recalled items;



(3)  
any obsolete items;



(4)  
any items used as demonstrators, prototypes or salesmen’s samples;



         (5) any items of inventory which have been consigned to any Borrower or
as to which any person or entity claims a Lien;


         (6) any items of inventory which have been consigned by a Borrower to a
consignee;


(7)  
packing, packaging and shipping materials;



         (8) inventory located on premises leased by a Borrower from a landlord
with whom the Bank has not entered into a landlord’s waiver on terms
satisfactory to the Bank (provided, however, with respect to Borrowers’ location
in Kentucky, Borrowers shall use best efforts to obtain said landlord’s waiver
but failure to obtain said waiver shall not, by itself, result in the inventory
located in such location as being ineligible);


         (9) inventory in the possession of a bailee who has not acknowledged to
the Bank such bailee holds said inventory for the benefit of the Bank and shall
act upon the instructions of the Bank, without the further consent of the
Borrowers;


   (10)  
perishable items of produce; and


 
5

--------------------------------------------------------------------------------

 
 
 

(11)  
inventory located at foreign vendors or locations.



Eligible Inventory shall be valued at lower of (a) cost, (b) market value, or
(c) the valuation consistent with that employed in the preparation of the
financial statements of the Borrowers required under this Agreement.  Anything
to the contrary notwithstanding, the Bank shall have the right, in its sole and
absolute reasonable discretion, to classify any inventory as not being Eligible
Inventory.


“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.
 
“Environmental Law” means any Law relating to pollution or the environment,
including Laws relating to noise or to emissions, discharges, releases or
threatened releases of Hazardous Materials into the workplace, the community or
the environment, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.
 
“Environmental Notice” means any complaint, order, citation, letter, inquiry,
notice or other written communication from any Person (1) affecting or relating
to Borrower’s failure to comply or requirements with respect to future
compliance with any Environmental Law in connection with any activity or
operations at any time conducted by the Borrower, (2) relating to the occurrence
or presence of or exposure to, or possible or threatened or alleged occurrence
or presence of or exposure to Environmental Discharges or Hazardous Materials at
the Borrower’s locations or facilities, including, without limitation: (a) the
existence of any contamination or possible or threatened contamination at any
such location or facility, and (b) remediation of any Environmental Discharge or
Hazardous Materials at any such location or facility or any part thereof, and
(3) any material violation or alleged material violation of any relevant
Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 


"ERISA Affiliate" means any corporation or trade or business, which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as a Borrower or is under common control (within the meaning
of Section 414(c) of the Code) with a Borrower.
 
“Event of Default” means any of the events specified in “Events of Default”
(Section 8.01), provided that any requirement for the giving of notice, the
lapse of time, or both, or any other condition, has been satisfied.
 
“Excluded Taxes” means with respect to Bank or any other recipient of any
payment to be made by or on account of any obligation of the Borrowers under
this Agreement or the Loans, (1) income or franchise taxes imposed on (or
measured by) its net income  by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of Bank, in which its applicable
lending office is located, and (2) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the applicable Borrower is located.
 

 
6

--------------------------------------------------------------------------------

 
 
“Financing Documents” means this Agreement, the Notes, the Security Agreement,
and any documents executed in connection therewith, or any or all of the
foregoing, all as the context may require.
 
“Fiscal Year” means each period from January 1 to December 31.
 
“GAAP” means generally accepted accounting principles as then in effect in the
United States.
 
“Good Faith Contest” means the contest of an item if (1) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (2)
adequate reserves are established with respect to the contested item, (3) during
the period of such contest, the enforcement of any contested item is effectively
stayed, and (4) the failure to pay or comply with the contested item has not and
could not result in a Material Adverse Change (if such Good Faith Contest is in
connection with failure to pay Debt under Section 6.01 herein, it shall not be
necessary for Borrowers to institute any proceedings).
 
“Governmental Approvals” means any authorization, consent, or approval of, or
any license, permit, or certification issued by, or any exemption of,
registration or filing with or report or notice to, any Governmental Authority.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Hazardous Materials” means any pollutant, contaminants, toxic or hazardous
wastes or other substances regulated by Environmental Law, as any of those terms
are defined from time to time in or for the purposes of any relevant
Environmental Law, including asbestos fibers and friable asbestos,
polychlorinated biphenyls, and any petroleum or hydrocarbon-based products or
derivatives.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Intangible Assets” means all intangible assets of the Borrowers properly
classified as such in accordance with GAAP, including, but without limitation,
patents, patent rights, trademarks, trade names, franchises, copyrights,
licenses, permits and goodwill.
 


“Interest Payment Date” means (1) in the case of a Prime Rate Loan, the first
day of each month and the date such Loan is converted to a LIBOR Loan and the
applicable Maturity Date, and (2) in the case of a LIBOR Loan, the last day of
the applicable Interest Period.
 
“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
of making or converting to such LIBOR Loan and ending on the numerically
corresponding day in the calendar month that is one month, two months, or three
months thereafter, as the case may be, provided, however, (1) no Interest Period
for all or any part of such Loans shall
 

 
7

--------------------------------------------------------------------------------

 

end later than the Line of Credit Maturity Date, in the case of Line of Credit
Loans or the Term Loan Maturity Date, in the case of the Term Loan, as
applicable, (2) if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(3) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period, and (4) with respect to the
Term Loan only, no LIBOR Loan shall be for an Interest Period other than one
month.
 
“Law” means any treaty, federal, state or local statute, law, rule, regulation,
ordinance, order, code, policy or rule of common law, now or hereafter in
effect, and any judicial or administrative interpretation thereof by a
Governmental Authority or otherwise, including any judicial or administrative
order, consent decree, judgment or agreement with a Governmental Authority.
 
“LIBOR Loan” means any and all of the Loans bearing interest based on the LIBOR
Rate.
 
“LIBOR Rate” means, with respect to any LIBOR Loan for any Interest Period, the
rate appearing on the Reuters Screen LIBOR01 page (or on any successor or
substitute page, or any successor to or substitute, providing rate quotations
comparable to those currently provided on such page, as determined by Bank from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBOR Rate” with respect to such LIBOR Loan for such
Interest Period shall be at the rate at which Dollar deposits of $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of Bank in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.
 
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing). To clarify this definition, assets provided under and pursuant to an
operating lease are not subject to a Lien.
 
“Line of Credit Commitment” means the principal sum of Three Million and 00/100
Dollars ($3,000,000).
 
“Line of Credit Maturity Date” means June 1, 2011.

 
8

--------------------------------------------------------------------------------

 

        “Line of Credit Loans” has the meaning specified in Section 2.01.


“Line of Credit Note” means a promissory note of the Borrowers payable to the
order of the Bank, in substantially the form of Exhibit A annexed hereto,
evidencing the aggregate indebtedness of the Borrower to the Bank resulting from
Line of Credit Loans made by the Bank to the Borrowers pursuant to this
Agreement.
 
“Loan” or “Loans” means the Line of Credit Loans or the Term Loan, or any or all
of the same as the context may require and includes Prime Rate Loans and LIBOR
Loans, as the context may require.
 
“Material Adverse Change” means either (1) a material adverse change in the
status of the business, assets, liabilities, results of operations, conditions
(financial or otherwise), or property of the Borrowers (when taken as a whole),
or (2) any event or occurrence of whatever nature which could reasonably be
expected to have a material adverse effect on the ability of the Borrowers (when
taken as a whole) to perform their obligations under the Financing Documents to
which they are a party or (3) a material adverse effect on the validity or
enforceability of any of the Financing Documents or the rights or remedies of
Bank under such Financing Documents.
 
“Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA which
covers employees of Borrowers or any ERISA Affiliate.
 
“Note” or “Notes” means the Line of Credit Note and the Term Loan Note, or
either or both of the same as the context may require.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under this Agreement or the Notes or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permitted Liens” means each of the Liens permitted under “Liens” (Section
6.03).
 
“Person” means an individual, partnership (including limited liability
partnerships), limited liability company, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
 
“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by any Borrower or any ERISA Affiliate.
 
“Prime Rate” means the rate of interest established from time to time by Bank as
its “Prime Rate”.
 
“Prime Rate Loan” means any or all of the Loans bearing interest based upon the
Prime Rate.
 

 
9

--------------------------------------------------------------------------------

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1986.
 
“Reportable Event” means any of the events set forth in Section 4043 of ERISA.
 
“Security Agreement” means that certain Security Agreement dated the date of
this Agreement which is being made by the Borrowers for the benefit of Bank
together with any other security agreement required to be executed and delivered
pursuant to Section 6.11 herein.
 
“Solvent” means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person, (2) the present fair salable value of the assets of
such Person, on a going concern basis, is not less than the amount that will be
required to pay the probable liabilities of such Person on its debts as they
become absolute and matured, (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (4) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged.  Contingent liabilities will be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“Subordinated Debt” means Debt of any Person owing by a Borrower or any of its
Consolidated Subsidiaries which have been subordinated by such Person to the
Debt owing by the Borrowers to the Bank pursuant to an agreement satisfactory to
the Bank in all respects.
 
“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or joint venture whether now existing or hereafter organized
or acquired (1) in the case of a corporation, of which a majority of the
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by such Person and/or one or more
Subsidiaries of such Person or (2) in the case of a partnership, limited
liability company or joint venture, of which a majority of the partnership,
membership or other ownership interests are at the time owned by such Person
and/or one or more Subsidiaries of such Person.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholding imposed by any Governmental Authority on Bank
in connection with, or based upon, this Agreement or any of the other Financing
Documents.
 
“Term Loan” shall have the meaning set forth in Section 2.03 hereof.
 
“Term Loan Note” means a promissory note of the Borrowers payable to the order
of the Bank, in substantially the form of Exhibit B annexed hereto, evidencing
the indebtedness of the Borrower to the Bank resulting from the Term Loan made
by the Bank to the Borrowers pursuant to this Agreement.


“Term Loan Maturity Date” means March 1, 2015.

 
10

--------------------------------------------------------------------------------

 



“Total Shareholder Equity” means the aggregate of all equity of the shareholders
of the Borrowers in the Borrowers.


“Total Liabilities” means all of the liabilities of the Borrowers, including all
items which, in accordance with GAAP would be included on the liability side of
a balance sheet (other than capital stock, treasury stock, capital surplus and
retained earnings) computed in accordance with GAAP.


“Type” refers to whether the rate of interest on all or any portion of the Loan
is determined by reference to the Prime Rate or the LIBOR Rate.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as promulgated
by the American Law Institute and the National Conference of Commissioners on
Uniform State Laws in the form adopted by the jurisdiction where the financing
statement in question is filed.
 
Section 1.02. Rules of Construction.  When used in this Agreement (1) "or" is
not exclusive, (2) a reference to a Law includes any amendment or modification
to such Law, (3) a reference to a Person includes its permitted successors and
permitted assigns, and (4) unless otherwise provided for in this Agreement, a
reference to an agreement, instrument or document shall include such agreement,
instrument or document as the same may be amended, modified or supplemented from
time to time in accordance with its terms and as permitted by the Financing
Documents.
 
Section 1.03. Accounting Principles and Terms.  Except as otherwise provided in
this Agreement, (1) all computations and determinations as to financial matters,
and all financial statements to be delivered under this Agreement, shall be made
or prepared in accordance with GAAP, and (2) all accounting terms used in this
Agreement shall have the meaning ascribed to such terms by such principles.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LOANS
 
Section 2.01.  The Line of Credit Loans.  (a)  The Bank agrees, on the date of
this Agreement, on the terms and conditions of this Agreement (including the
conditions set forth in Section 3.02 herein) and in reliance upon the
representations and warranties set forth in this Agreement, to lend to the
Borrowers prior to the Line of Credit Maturity Date such amounts as any Borrower
may request from time to time (individually, a “Line of Credit Loan” and
collectively, the “Line of Credit Loans”), which amounts may be borrowed, repaid
and reborrowed, provided, however, that the aggregate amount of such Line of
Credit Loans outstanding at any one time shall not exceed the Line of Credit
Commitment.


(b)           Each Line of Credit Loan shall be a LIBOR Loan or a Prime Rate
Loan as a Borrower may request subject to and in accordance with the terms and
conditions hereof. Subject to the other provisions of this Agreement, Line of
Credit Loans of more than one Type may be outstanding at the same time.  Each
such request shall be submitted to Bank on

 
11

--------------------------------------------------------------------------------

 

the Bank’sstandard form, a copy of which is attached hereto as Exhibit
C.  Notwithstanding anything to the contrary contained herein, not more than
four (4) LIBOR Loans shall be outstanding at any time under the Line of Credit
Commitment.


(c)           If the aggregate principal amount of the outstanding Line of
Credit Loans and the Term Loan exceeds the Borrowing Base then Borrower will
immediately prepay the Line of Credit Loans and/or the Term Loan in an amount so
that the aggregate principal amount of the outstanding Line of Credit Loans and
Term Loan does not exceed the Borrowing Base (together with any amounts required
to be paid pursuant to Section 2.16 herein).


(d)           Notwithstanding anything to the contrary contained herein, the
obligation of the Bank under this Agreement and the other Loan Documents to make
any Line of Credit Loans to the Borrowers shall be subject to the sole
discretion of the Bank.


Section 2.02.  Line of Credit Note.  (a) Each Line of Credit Loan which is a
Prime Rate Loan shall be in the minimum principal amount of $100,000.00 (except
that, if any requested borrowing would exhaust the remaining available Line of
Credit Commitment, such borrowing may be in an amount equal to the amount of the
remaining available Line of Credit Commitment).  Each Line of Credit Loan which
is a LIBOR Loan shall be in the minimum principal amount of $250,000.00.  Each
Line of Credit Loan shall be evidenced by the Line of Credit Note of the
Borrowers.  The Line of Credit Note shall be dated the date hereof and be in the
principal amount of the Line of Credit Commitment and shall mature on the Line
of Credit Maturity Date, at which time the entire outstanding principal balance
and all interest thereon shall be due and payable.  The Line of Credit Note
shall be entitled to the benefits and subject to the provisions of this
Agreement.


(b)           At the time of the making of each Line of Credit Loan and at the
time of each payment of principal thereon, the holder of the Line of Credit Note
is hereby authorized by the Borrowers to make the proper notation in the books
and records of the Bank.


Section 2.03.  Term Loan.  The Bank agrees, upon the terms and subject to the
conditions hereof including, without limitation, the conditions of Section 3.01
hereof, to make a term loan (the “Term Loan”) to the Borrowers, on the Closing
Date in an amount equal to Four Million Six Hundred Fifty Four Thousand Seven
Hundred Sixty One and 84/100 Dollars ($4,654,761.84).


Section 2.04.  Term Loan Note.  The Term Loan shall be evidenced by the Term
Loan Note of the Borrowers.  The Term Loan Note shall be dated the Closing Date
and shall mature on the Term Loan Maturity Date at which time the entire
outstanding principal balance and all interest thereon shall be due and
payable.  The Term Loan Note shall be entitled to the benefits and subject to
the provisions of this Agreement.


Section 2.05.  Repayment of Term Loan Note.  The principal balance of the Term
Loan Note shall be payable in sixty (60) monthly installments, due on the first
day of each month commencing on April 1, 2010, and on the first day of each
successive month thereafter until the Term Loan Maturity Date when the entire
principal balance is to be paid in full. Each of the first fifty-nine (59) such
monthly installments shall be in an amount equal to $77,579.36 and the final
such monthly principal installment shall be in an amount equal to the then
outstanding principal balance of the Term Loan Note.

 
12

--------------------------------------------------------------------------------

 

Section 2.06. Payment of Interest on All Loans.  (a) The Borrowers shall pay
interest to Bank on the outstanding and unpaid principal amount of all of the
Loans then outstanding at a rate per annum as follows (1) for a Prime Rate Loan
at a rate equal to the Prime Rate plus the Applicable Margin, and (2) for a
LIBOR Loan at a rate equal to the LIBOR Rate plus the Applicable Margin. Any
change in the interest rate based on the Prime Rate resulting from a change in
the Prime Rate shall be effective as of the opening of business on the day on
which such change in the Prime Rate becomes effective. Interest on the Loans
then outstanding shall be calculated on the basis of a year of 360 days for the
actual number of days elapsed. Interest on the Loans then outstanding shall be
payable on each Interest Payment Date. The applicable Prime Rate and LIBOR Rate
shall be determined by Bank, and such determination shall be conclusive absent
manifest error.


(b) Any principal or interest not paid when due (at maturity, by acceleration,
or otherwise) shall bear interest from the date when due until paid in full,
payable on demand, at the Default Rate.  In addition, there shall be a late
charge imposed of four (4%) percent of the delinquent amount for each payment
which is not paid when due.  Notwithstanding the foregoing, during the
continuance of an Event of Default, at the option of Bank, the Loans will bear
interest at the Default Rate.


Section 2.07. Interest Periods. In the case of each LIBOR Loan, the Borrowers
shall select an Interest Period in accordance with the definition of Interest
Period in “Definitions”, subject to the following limitations (1) no Interest
Period shall have a duration of less than one (1) month, and (2) no Interest
Period of particular duration with respect to a LIBOR Loan may be selected by
the Borrowers if Bank determines, in its sole discretion, that a LIBOR Loan with
such maturities are not generally available.
 
Section 2.08.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Loan, Bank determines (which determination shall be
conclusive absent manifest error) that the LIBOR Rate is unavailable in the
marketplace for such Interest Period, then Bank shall give notice thereof to the
Borrowers by telephone or telecopy as promptly as practicable thereafter and,
until Bank notifies the Borrowers that the circumstances giving rise to such
notice no longer exist, LIBOR Loans will not be available.
 
Section 2.09. Renewals and Conversions. The Borrowers may elect from time to
time to convert all or a part of one Type of Loan into another Type of Loan or
to renew all or part of a Loan by giving Bank written notice (effective upon
receipt) at least one (1) Business Day before the conversion into a Prime Rate
Loan, and at least three (3) Business Days before the conversion into or renewal
of a LIBOR Loan, specifying (1) the renewal or conversion date, (2) the amount
of the Loan to be converted or renewed, and (3) in the case of conversions,
whether the Loan is to be converted into a Prime Rate Loan or a LIBOR Loan,
provided that (1) after such renewal or conversions the minimum principal amount
of the outstanding LIBOR Loan with the same Interest Period shall be
$250,000.00, (2) LIBOR Loans can only be renewed or converted on the last day of
the Interest Period for such LIBOR Loan, and (3) LIBOR Loans can only be renewed
or converted if there are no outstanding Defaults or Events of Default.  Notices
for conversion of one Type of Loan into another Type of Loan or to renew all or
part of a Loan with respect to the Term Loan shall be given in the form attached
hereto as Exhibit E.
 

 
13

--------------------------------------------------------------------------------

 

All notices given under this Section shall be irrevocable and shall be given not
later than 11:00 a.m. (New York City time) on a Business Day which is not less
than the number of Business Days specified above for such notice.  If the
Borrowers fail to give Bank the notice specified above for the renewal or
conversion of a LIBOR Loan prior to the end of the Interest Period of such LIBOR
Loan, such LIBOR Loan shall automatically be converted into a Prime Rate Loan on
the last day of the Interest Period for such LIBOR Loan.


Section 2.10. Method of Payment. The Borrowers shall make each payment under
this Agreement and under the Notes not later than 11:00 a.m. (New York City
time) on the date when due in Dollars to Bank at Bank’s Office in immediately
available funds. The Borrowers hereby authorize Bank to charge against account
no. 7047460195, an account of a Borrower with Bank, each payment under this
Agreement and under the Notes when due. Whenever any payment to be made under
this Agreement or under a Note is stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of interest.
 
Section 2.11. Optional Prepayments. In the case of a Prime Rate Loan, Borrowers
may at any time prepay the Loan in whole or in part with accrued interest to the
date of such prepayment on the amount prepaid. In the case of a LIBOR Loan, the
Borrowers may, upon at least three (3) Business Days prior written notice
(effective upon receipt) to Bank, prepay the Loans in whole or in part with
accrued interest to the date of such prepayment on the amount prepaid, provided
that (1) each partial prepayment shall be in a principal amount of not less than
$25,000.00, and (2) unless such LIBOR Loans are prepaid on the last day of the
applicable Interest Period, Borrowers shall pay to the Bank the amount
calculated pursuant to Section 2.16 herein.
 
Section 2.12.  Designations and Notices Regarding LIBOR Loans.  A Borrower shall
give the Bank irrevocable written, telex, telephonic (immediately confirmed in
writing) or facsimile notice as the Bank may, in its sole discretion, require
from time to time, prior to each election to designate any Loan (or a portion
thereof) as a LIBOR Loan (subject to availability), in each case, specifying the
date (which shall be a Business Day), and the aggregate principal amount and the
initial Interest Period for each such LIBOR Loan; provided that, if a Borrower
shall request a LIBOR Loan when LIBOR Loans are not available or fail to specify
the duration of the initial Interest Period with regard to a requested LIBOR
Loan, the request shall be deemed to be a request for a Prime Rate Loan.


Section 2.13. Use of Proceeds. The proceeds of the Line of Credit Loans will be
used by the Borrowers for working capital and for general corporate
purposes.  The proceeds of the Term Loan will be used to refinance an existing
term loan previously made to the Borrowers by Merrill Lynch Commercial Finance
Corp. Borrowers will not, directly or indirectly, use any part of the proceeds
of the Loans for the purpose of purchasing or carrying any margin stock within
the meaning of Regulation U of the Board of Governors or to extend credit to any
Person for the purpose of purchasing or carrying any such margin stock.
 

 
14

--------------------------------------------------------------------------------

 

Section 2.14.  Taxes.  Any and all payments by or on account of any obligation
of Borrowers under this Agreement and each Note shall be made free and clear of
and without deduction for any Indemnified Taxes or Other Taxes; provided that if
the Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (1) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) Bank receives an amount equal to the
sum it would have received had no such deductions been made, (2)  Borrowers
shall make such deductions and (3) Borrowers shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.  In
addition, Borrowers shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
The Borrowers shall indemnify Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
Bank on or with respect to any payment by or on account of any obligation of
Borrowers under this Agreement or the Notes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrowers by Bank shall be conclusive absent manifest error.
 
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrowers to a Governmental Authority, Borrowers shall deliver to Bank the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Bank.
 
If Bank determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay over such refund to Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Bank and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that Borrowers, upon the request of Bank, agree to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Bank in the event Bank is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to Borrowers or
any other Person.
 
Section 2.15. Increased Costs.  If any Change in Law shall: (1)  impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, Bank
(except any such reserve requirement reflected in the LIBOR Rate); or (2) impose
on Bank or the London interbank market any other condition affecting this
Agreement or LIBOR Loans made by Bank; and the result of any of the foregoing
shall be to increase the cost to Bank of making or main­taining any LIBOR Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by Bank under this Agreement or the Notes
(whether of
 

 
15

--------------------------------------------------------------------------------

 

principal, interest or otherwise), then Borrowers will pay to Bank such
additional amount or amounts as will compensate Bank for such additional costs
incurred or reduction suffered.
 
If Bank reasonably determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on
Bank’s capital or on the capital of Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by Bank, to a level below that
which Bank or Bank’s holding company could have achieved but for such Change in
Law (taking into consideration Bank’s policies and the policies of Bank’s
holding company with respect to capital adequacy), then from time to time
Borrowers will pay to Bank such additional amount or amounts as will compensate
Bank or Bank’s holding company for any such reduction suffered.
 
A certificate of Bank setting forth the amount or amounts necessary to
compensate Bank or its holding company, as the case may be, as specified in the
prior paragraphs of this Section shall be delivered to Borrowers and shall be
conclusive absent manifest error unless Borrowers give written notice of
reasonable exception within twenty (20) days after receipt. The Borrowers shall
pay Bank the amount shown as due on any such certificate within ten (10) days
after final determination of such costs.  Failure or delay on the part of Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
Bank’s right to demand such compensation.
 
Section 2.16.  Break Funding Payments.  In the event of (1) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (2) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, or (3) the failure to borrow, convert, continue or prepay
any LIBOR Loan on the date specified in any notice delivered pursuant hereto
then, in any such event, Borrowers shall compensate Bank for the loss, cost and
expense attributable to such event.  In the case of a LIBOR Loan, such loss,
cost or expense to Bank shall be deemed to include an amount reasonably
determined by Bank to be the excess, if any, of (1) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the LIBOR Rate that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (2) the amount of interest which would accrue on such principal
amount for such period at the interest rate which Bank would bid were it to bid,
at the commencement of such period, for dollar deposits of a comparable amount
and period from other banks in the eurodollar market. The Borrowers shall pay
Bank the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
 
Section 2.17.  Equal Access By All Borrowers.  Any Borrower, acting alone, can
borrow up to the full amount of the Line of Credit Commitment (subject to the
terms of this Agreement).  Each Borrower will be liable for all extensions of
credit made under this Agreement to any other Borrower.
 

 
16

--------------------------------------------------------------------------------

 

ARTICLE III CONDITIONS PRECEDENT
 
Section 3.01. Conditions Precedent to All Loans. The obligation of Bank to enter
into this Agreement and to make the Loans is subject to the condition precedent
that Bank shall have received on or before the Closing Date each of the
following, each in form and substance satisfactory to Bank and its counsel:
 
(1)           Certificates of Secretary. A certificate of the Secretary of each
Borrower, dated the Closing Date, certifying to (a) the certificate of
incorporation, and the by-laws of each respective Borrower and all amendments to
such certificate or by-laws, (b) all corporate actions taken by each respective
Borrower, including resolutions of their respective directors and, if required,
shareholders, authorizing the execution, delivery and performance of each of the
Financing Documents to which they are each a party and each other document or
agreement to be delivered pursuant to any of the Financing Documents, and (c)
the names and true signatures of the each party authorized to act on behalf of
each Borrower.
 
(2)           Good Standing Certificates/Certificates of Existence. Certificates
of the Secretary of State (or other appropriate official) of the jurisdiction of
formation of each Borrower, dated reasonably near the Closing Date, certifying
to the due formation and good standing/legal existence of each Borrower. For
each jurisdiction in which a Borrower is required to be qualified to conduct
business, a certificate of the Secretary of State (or other appropriate
official) of such jurisdiction, dated reasonably near the Closing Date,
certifying to the due qualification, authority and good standing/legal existence
of such Borrower in such jurisdiction.
 
(3)           Notes.  The Line of Credit Note and Term Note duly executed and
delivered by the Borrowers.
 
(4)           Security Agreement.  The Security Agreement, which shall be duly
executed and delivered by the Borrowers, together with Uniform Commercial Code
searches identifying all financing statements on file with respect to each
Borrower in all applicable jurisdictions indicating that no Person, other than
Bank, has a Lien (other than a Permitted Lien) on any of the Collateral as to
which perfection is obtained by the filing of a financing statement.
 
(5)           Evidence of Insurance.  Evidence that (a) all insurance required
to be maintained under the Financing Documents is in full force and effect, and
(b) to the extent required under the Financing Documents, Bank has been
designated a loss payee and additional insured under such insurance.
 
(6)           Landlord’s Waiver.  For all leased locations in which a Borrower
stores or maintains any Collateral (as defined in the Security Agreement), a
landlord’s waiver, in form and substance satisfactory to Bank and its counsel
(with respect to Borrowers’ location in Kentucky, Borrower shall use best
efforts to obtain said landlord’s waiver (which shall not require Borrowers to
pay said landlord)).
 
(7)           Certificate.  The following statements shall be true and Bank
shall have received a certificate signed by a duly authorized representative of
each Borrower (dated the Closing Date) stating that:
 

 
17

--------------------------------------------------------------------------------

 

               (a) The representations and warranties contained in each of the
Financing Documents are correct on and as of the Closing Date, as though made on
and as of such date, and
 
                                               (b) No Default or Event of
Default has occurred and is continuing, or would result from the transactions
contemplated by this Agreement and the other Financing Documents.
 
(8)           Opinion of Counsel.  A favorable opinion of counsel to each
Borrower.
 
(9)           Repayment of Prior Credit Facilities.  Confirmation of the amounts
required to repay all obligations due to Merrill Lynch Commercial Finance Corp.
to be refinanced with the proceeds of the Loans together with confirmation that
the Liens which secure such credit facilities will be assigned to Bank upon
repayment of such obligations.  Simultaneously with the making of the initial
Line of Credit Loan and the Term Loan, the Bank shall receive confirmation that
Merrill Lynch Commercial Finance Corp. has received payment in full and shall
have delivered or released to the Bank its assignment or termination documents.
 
(10)           Borrowing Base Certificate.  Receipt of a Borrowing Base
Certificate with (a) an accounts receivable aging schedule (from the end of the
previous month) (including the scheduling of all respective due dates and cancel
dates and setting forth those due more than 30 days, 60 days, 90 days, 120 days
and over 121 days) certified to be true and correct by the Chief Financial
Officer of each of the Borrowers, and (ii) a summary report of inventory (from
the previous quarter end) broken down by raw material, finished goods and
work-in-process.
 
(11)           Financial Statements.  Receipt, at least five (5) Business Days
prior to the Closing Date, of a draft of the annual audited financial statements
of Orbit International Corp. and all of its Subsidiaries, presented on a
consolidated basis with all present subsidiaries and related party entities for
Fiscal Year end December 31, 2009, which shall include balance sheets with
related statements of income and retained earnings and statements of cash flows
of the Borrowers, all in reasonable detail and setting forth in comparative form
the figures for the previous Fiscal Year, together with a draft of an
unqualified opinion by independent certified public accounting firm selected by
Borrowers and satisfactory to Bank, such financial statements to be prepared in
accordance with GAAP, together with a certified statement from the Chief
Financial Officer of Orbit International Corp. that no material changes will
arise with the final audited financial statements (which draft financial
statements shall be consistent with the projections previously provided by the
Borrowers to Bank).
 
(12)           Fees and Expense. Payment of all fees and expenses required to be
paid in accordance with the Financing Documents, including the fees and expenses
of counsel to Bank.
 
(13)           Additional Documentation.  Bank shall have received such other
approvals, opinions and documents as Bank may reasonably request.
 
Section 3.02 Conditions Precedent to All Line of Credit Loans.  The obligation
of Bank to make each Line of Credit Loan after the Closing Date is subject to
the further conditions precedent that on the date of making such Line of Credit
Loan:
 

 
18

--------------------------------------------------------------------------------

 

(1)  Request for Advance.  The Bank shall have received the request for advance
duly executed by a Borrower in the form attached hereto as Exhibit C.

(2) Representations and Warranties, No Defaults or Events of Default. The
following statements shall be true:


(a) The representations and warranties contained in each of the Financing
Documents are correct, in all material respects, on and as of the date of making
such Line of Credit Loan as though made on and as of such date (except for such
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects at and as of that time),


(b) No Default or Event of Default has occurred and is continuing, or would
result from making such Line of Credit Loan, and


(3) Additional Documentation.  Bank shall have received such other approvals,
opinions or documents as Bank may reasonably request.


Each request for a Line of Credit Loan and acceptance by a Borrower of the
proceeds of such Line of Credit Loan constitute a representation and warranty
that the statements contained in subsection (2) of this Section are true and
correct both on the date of such request and, unless a Borrower otherwise
notifies Bank prior to the receipt of the proceeds of such Line of Credit Loan,
as of the date of making such Line of Credit Loan (except for such
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects at and as of that time).




ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to Bank as follows:
 
Section 4.01. Formation, Good Standing, Corporate Power and Due Qualification.
Each Borrower (1) is a corporation duly formed, validly existing, and in good
standing/existence under the laws of the respective jurisdiction of its
formation, (2) has the corporate power and authority to own its assets and to
transact the business in which it now engages or proposes to engage in, and (3)
is duly qualified as a foreign corporation and in good standing/existence under
the laws of each jurisdiction in which such qualification is required, except
where failure to so qualify is not reasonably likely to result in a Material
Adverse Change.
 
Section 4.02. Corporate Authority, No Contravention.  The execution, delivery
and performance by the Borrowers of each Financing Document to which they are a
party are within their respective corporate powers, have been duly authorized by
all necessary corporate action, and do not and will not (1) require any consent
or approval of their shareholders which has not been obtained, (2) contravene
their respective certificate of incorporation and by-laws, (3) violate any
provision of any Law, order, writ, judgment, injunction, decree, determination,
or award presently in effect applicable to them, (4) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease, or instrument to which they are a party or by which they
or their properties may be bound or affected, or (5) result in, or require, the
creation or imposition of any Lien other than in favor of the Bank upon or with
respect to any of the properties now owned or hereafter acquired by them.
 

 
19

--------------------------------------------------------------------------------

 

Section 4.03. Governmental Authority. No authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by any Borrower of any Financing
Document to which it is a party.
 
Section 4.04. Legally Enforceable Financing Documents. Each Financing Document
to which a Borrower is a party is the legal, valid and binding obligation of
such Borrower, enforceable against such Borrower in accordance with its terms,
except to the extent that such enforcement may be limited by (1) applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally, or (2) general equitable principles, regardless of whether the issue
of enforceability is considered in a proceeding in equity or at law.
 
Section 4.05. Financial Statements.  The audited financial statements of Orbit
International Corp. and its Subsidiaries of the fiscal year ending December 31,
2008 prepared by McGladrey & Pullen, and the interim financial statements for
the fiscal nine month period ending September 30, 2009 prepared by management of
Borrowers, copies of which have been furnished to the Bank, fairly reflect the
financial condition of the Borrowers as of such date, and since such date there
has not been a Material Adverse Change.
 
Section 4.06. Material Adverse Change. No Material Adverse Change has occurred
since September 30, 2009.
 
Section 4.07. Information. No information, exhibit or report furnished by any
Borrower or any other Person to Bank in connection with the Financing Documents
or any transaction contemplated by any such Document contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading. Each Borrower has
disclosed to Bank in writing any and all facts known to such Borrower which
relate to the business of such Borrower which are reasonably likely to result in
a Material Adverse Change. Bank acknowledges that it has had a full opportunity
to speak to representatives of each such Borrower or other Person with regard to
any questions it has about any such information, exhibit or report.
 
Section 4.08. Litigation. There is no action, suit or proceeding pending or, to
the knowledge of any Borrower, threatened against or affecting any Borrower
before any Governmental Authority or arbitrator which could, in any one case or
in the aggregate, which could reasonably be expected to result in a Material
Adverse Change.
 
Section 4.09. Ownership and Liens.  The Borrowers each have title to, or valid
leasehold interests in, all of their respective properties and assets, real and
personal, including the properties and assets and leasehold interests reflected
in the Borrowers’ financial statements referred to in “Financial Statements”
(Section 4.05) (other than any properties or assets disposed of in the ordinary
course of business), and none of the properties and assets owned by the
Borrowers and none of the leasehold interests of the Borrowers are subject to
any Lien, except for Permitted Liens.
 

 
20

--------------------------------------------------------------------------------

 

Section 4.10. Subsidiaries. Neither any Borrower nor any of its Consolidated
Subsidiaries have any Subsidiaries, except for each of the entities listed on
“Schedule of Subsidiaries” (Exhibit F) and except for TDL Manufacturing, Inc.
and Orbit Instrument of California, Inc. which are each a Subsidiary of Orbit
International Corp. and are each inactive.


Section 4.11. Compliance with Laws.  No Borrower is in violation of any Law or
in default with respect to any judgment, writ, injunction or decree where such
violation or default has resulted in, or could reasonably result in, a Material
Adverse Change.  The Credit Parties each possess and are in compliance in all
material respects with all Governmental Approvals required to conduct their
respective business as now conducted and as presently proposed to be conducted.
 
Section 4.12. Taxes.  Each Borrower has filed all tax returns (foreign, federal,
state, and local) required to be filed and has paid all taxes, assessments, and
governmental charges and levies due pursuant either to such returns or any
assessment received by such Borrower.  The charges, accruals and reserves on the
books of each Borrower for taxes or other governmental charges are adequate.
 
Section 4.13. ERISA.  Each Borrower is in compliance in all material respects
with all applicable provisions of ERISA applicable to such Borrower.  Neither a
Reportable Event nor a Prohibited Transaction has occurred and is continuing
with respect to any Plan.  No notice of intent to terminate a Plan has been
filed nor has any Plan been terminated.  No circumstances exist which constitute
grounds under Section 4042 of ERISA entitling the PBGC to institute proceedings
to terminate, or appoint a trustee to administrate, a Plan, nor has the PBGC
instituted any such proceedings.  Neither any Borrower nor any ERISA Affiliate
has completely or partially withdrawn under Sections 4201 or 4204 of ERISA from
a Multiemployer Plan.  Each Borrower and each ERISA Affiliate have met their
respective minimum funding requirements under ERISA with respect to all of their
respective Plans and there are no unfunded vested benefits.  Neither any
Borrower nor any ERISA Affiliate have incurred any liability to the PBGC under
ERISA.
 
Section 4.14. Environmental Protection.  Each Borrower has obtained all
Governmental Approvals, if any, required of such Borrower under all
Environmental Laws.  The Borrowers are in compliance in all material respects
with all such Governmental Approvals, all Environmental Laws, and all agreements
entered into with any Governmental Authority under or pursuant to or with
respect to any such Governmental Approval or Environmental Law.  The Borrowers
have not received any Environmental Notice nor are the Borrowers aware that any
Governmental Authority is contemplating delivering to any Borrower an
Environmental Notice.  There are no governmental, administrative actions or
judicial proceedings pending or, to the knowledge of any officer of the
Borrowers, contemplated under any Environmental Laws to which any Borrower is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Laws with respect
to any of the properties of any Borrower.
 
Section 4.15. No Defaults on Outstanding Judgments or Orders.  The Borrowers
have satisfied all judgments against each Borrower and the Borrowers are not in
default in any material respect with respect to (i) any judgment, writ,
injunction, decree of any Governmental Authority or arbitrator or (ii) any rule,
or regulation which could reasonably be expected to result in a Material Adverse
Change.
 

 
21

--------------------------------------------------------------------------------

 

Section 4.16. Licenses and Intellectual Property.  The Borrowers each possess
all licenses, franchises, patents, copyrights, trademarks, and trade names, or
rights thereto, to conduct their respective business as now conducted and as
presently proposed to be conducted, and the Borrowers are not in violation of
any valid rights of others with respect to any of the items noted above.
 
Section 4.17. Labor Disputes and Acts of God.  Neither the business nor the
properties of any Borrower are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy, or other casualty (whether or not
covered by insurance).
 
Section 4.18. Other Agreements.  The Borrowers are not a party to any indenture,
loan, or credit agreement, or to any lease or other agreement or instrument, or
subject to any organizational document restriction, which has resulted in, or is
reasonably likely to result in, a Material Adverse Change.  The Borrowers are
not in default in any respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which they are a party which has resulted in or is reasonably
likely to result in a Material Adverse Change.
 
Section 4.19. Governmental Regulation.  The Borrowers are not subject to any Law
limiting their ability to incur their obligations under any of the Financing
Documents to which they are a party, including the Public Utility Holding
Company Act of 1935, the Investment Company Act of 1940, the Interstate Commerce
Act, or the Federal Power Act.
 
Section 4.20. Solvent. Each Borrower is Solvent.
 
Section 4.21.  Anti-Terrorism Laws.
 
(a) General.  No Borrower is in violation of any Anti-Terrorism Law or engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
 
(b) Executive Order No. 13224.  No Borrower, or to Borrowers’ knowledge, any of
their respective agents acting or benefiting in any capacity in connection with
the Loans or other transactions hereunder, is any of the following (each a
“Blocked Person”):
 
(i) A Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(ii) A Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
 
 

 
22

--------------------------------------------------------------------------------

 
(iii) A Person with which Bank is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;

(iv) A Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;
 
(v) A Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or
 
(vi) A Person who is affiliated with a Person listed above.
 


 
ARTICLE V AFFIRMATIVE COVENANTS
 
So long as any Note remains unpaid, the Line of Credit Commitment is outstanding
or any other amount is owing under this Agreement by any Borrower to Bank under
any of the Financing Documents, the Borrowers shall:
 
Section 5.01. Maintenance of Existence. Preserve and maintain their respective
corporate existence and good standing/existence in the jurisdiction of their
formation, and, if applicable, qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is required.
 
Section 5.02. Maintenance of Records.  Keep adequate records and books of
account in which complete entries reflecting all financial transactions will be
made in material conformity with GAAP consistently applied.
 
Section 5.03. Maintenance of Properties.  Maintain, keep and preserve all of
their respective properties (tangible and intangible) necessary or useful in the
proper conduct of their respective business in good working order and condition,
ordinary wear and tear excepted.  To the extent necessary to conduct the
business of each Borrower, preserve, protect, renew and keep in full force and
effect their rights, licenses, permits, patents, trademarks, trade names and
franchises.
 
Section 5.04. Conduct of Business. Continue to engage in a business of the same
general type as conducted by them on the Closing Date.
 
Section 5.05. Maintenance of Insurance. Maintain insurance with financially
sound and reputable insurance companies or associations rated “A” or better by
A.M. Best and Company in such amounts and covering such risks as is usually
carried by companies engaged in the same or a similar business and similarly
situated.
 
Section 5.06. Compliance With Laws. Comply in all material respects with all
applicable Laws and Governmental Approvals, such compliance to include, paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon them or upon their respective property except in the case
of taxes, such taxes are the subject of a

 
23

--------------------------------------------------------------------------------

 

Good Faith Contest. Without limiting the generality of the foregoing sentence,
comply with all applicableEnvironmental Laws and pay or cause to be paid all
costs and expenses incurred in connection with such compliance.
 
Section 5.07. Right of Inspection; Field Exams.  Upon reasonable notice and at
any reasonable time and from time to time, permit Bank or any agent or
representative of Bank at Bank’s expense (1) to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of
the Borrowers or, and (2) to discuss the affairs, finances and accounts of the
Borrowers, with any of their officers, and directors, and the independent
accountants for the Borrowers, as applicable.  In addition, the Bank shall have
the right to obtain a field examination of the Borrowers’ Accounts and
inventory, at Borrowers’ expense, by the Bank’s field examiner or an outside
firm engaged by the Bank, in either case at Borrowers’ expense, at any time
provided that so long as no Event of Default has occurred and is continuing,
such field examination shall not be required more than once in any twelve (12)
month period.  Currently, the cost of a field examination is $850.00 per day per
examiner plus expenses.
 
Section 5.08. Other Agreements. Perform and comply with each of the provisions
of each and every agreement to which they are each a party where the failure to
perform or comply could reasonably be expected to result in a Material Adverse
Change.
 
Section 5.09. Payment of Obligations. Promptly pay all Debt and other
obligations when due and payable.
 
Section 5.10. Reporting Requirements. Furnish to Bank:
 
(1) Quarterly Financial Statements.  Within sixty (60) days after the end of
each fiscal quarter of each Fiscal Year of the Borrowers, a financial statement
and 10Q Report of Orbit International Corp. and its Subsidiaries, presented on a
consolidated basis with all its present and future Subsidiaries for such fiscal
quarter, all such financial statements to include balance sheets with related
statements of income and retained earnings and statements of cash flows of the
Borrowers, all in reasonable detail and setting forth in comparative from the
figures for the corresponding period of the previous Fiscal Year, prepared by
the Borrowers, all such financial statements to be prepared in accordance with
GAAP, subject to normal year-end adjustments.
 
(2) Annual Financial Statements.  Within 105 days of the end of each Fiscal Year
of the Borrowers, annual audited financial statements and 10K Report of Orbit
International Corp. and all of its Subsidiaries, presented on a consolidated
basis with all present and future Subsidiaries and related party entities for
such Fiscal Year, all such financial statements to include balance sheets with
related statements of income and retained earnings and statements of cash flows
of the Borrowers, all in reasonable detail and setting forth in comparative form
the figures for the previous Fiscal Year, together with an unqualified opinion
by Amper Politziner & Mattia or another independent certified public accounting
firm selected by the Borrowers and reasonably satisfactory to the Bank, all such
financial statements to be prepared in accordance with GAAP.
 
 

 
24

--------------------------------------------------------------------------------

 

(3) Certificate of Chief Financial Officer. Accompanying the quarterly and
annual financial statements to be delivered under subsections (1) and (2) above,
a calculation of financial covenants required in “Financial Covenants” (Article
VII”) and a statement signed by the Chief Financial Officer of Orbit
International Corp. certifying, to his knowledge, to the accuracy of the
information and compliance with all financial and non-financial covenants;
 
(4) Borrowing Base Certificate. Within fifteen (15) days of the end of each
month, a Borrowing Base Certificate with (i) an accounts receivable aging
schedule (including the scheduling of all respective due dates and cancel dates
and setting forth those due more than 30 days, 60 days, 90 days, 120 days and
over 121 days) and (ii) a quarterly summary report of inventory broken down by
raw material, finished goods and work-in-process which quarterly summary report
shall be as of the date of the end of the most recent fiscal quarter.
 
(5) Management Letters.  Promptly after their receipt, copies of all management
letters or reports submitted to the Borrowers by their independent public
accountants in connection with the examination of the financial statements of
the Borrowers made by such accountants.
 
(6) Litigation. Promptly after their commencement, notice of all actions, suits,
and proceedings before any Governmental Authority or arbitrator involving or
affecting any Borrower, which, if determined against such Borrower, would
reasonably be expected to result in a Material Adverse Change.
 
(7) Notice of Defaults and Events of Default.  As soon as possible and in any
event within five (5) days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken with respect to such
Default or Event of Default.
 
(8) Insurance.  Promptly after the occurrence of any casualty, damage or loss to
any Borrower, whether or not giving rise to a claim under any insurance policy,
in an amount greater than $100,000.00 notice of such event, together with copies
of any documents relating to such event, including copies of any such claim, in
possession or control of such Borrower or any agent of such Borrower, and
immediately after the occurrence thereof, written notice of any cancellation of
any insurance policy required to be maintained by the Borrowers pursuant to any
of the Financing Documents.
 
(9) Environmental Notices.  Promptly after their receipt, copies of all
Environmental Notices received by a Borrower.
 
(10) Material Adverse Change.  As soon as possible and in any event within three
(3) Business Days after the occurrence of any event or circumstance which has
resulted in, or could result in, a Material Adverse Change, written notice of
such event or circumstance.
 
(11) ERISA Reports.  Promptly after their filing or receipt, copies of all
reports, including annual reports, and notices which the Borrowers file with or
receive from the PBGC or the U.S. Department of Labor under ERISA, and as soon
as possible and in any event within three (3) Business Days after any Borrower
knows or has reason to know that any Reportable Event or Prohibited Transaction
has occurred with respect to any Plan or that the PBGC or any Borrower or any
ERISA Affiliate has instituted or will institute proceedings under
 

 
25

--------------------------------------------------------------------------------

 

under Title IV of ERISA to terminate any Plan, the Borrowers will deliver to
Bank a certificate of the chief financial officer of the Borrowers setting forth
details as to such Reportable Event or Prohibited Transaction or Plan
termination and the action the Borrowers propose to take with respect to such
Event, Transaction or termination.
 
(12) General Information.  Such other information respecting the status of the
business, assets, liabilities, results of operations, condition (financial or
otherwise), property or prospects of any Borrower as Bank may reasonably request
from time to time.
 
Section 5.11. New Subsidiaries.  Within ten (10) days after any Person becomes a
Subsidiary of any Borrower, (1) give the Bank written notice of same, and (2)
cause such to become a Borrower under and to be bound by the provisions of this
Agreement and the Notes and to execute and deliver a Security Agreement which
grants to the Bank a first priority security interest in all of the assets of
such Person (subject to Permitted Liens), together with the receipt and
satisfactory review by Bank and its counsel of such documentation as shall be
required by the Bank, including legal opinions.
 


 
ARTICLE VI NEGATIVE COVENANTS
 
So long as any Note remains unpaid, the Line of Credit Commitment is outstanding
or any other amount is owing under this Agreement by any Borrower to Bank under
any of the Financing Documents, the Borrowers shall not:
 
Section 6.01. Debt.  Create, incur, assume, or suffer to exist, any Debt, except
(1) Debt under the Financing Documents, or any other Debt owed to Bank, (2)
current operating liabilities (other than for borrowed money) which are not more
than one hundred twenty (120) days past due, incurred in the ordinary course of
business and paid within the specified time, unless they are the subject of a
Good Faith Contest, (3) Debt secured by liens and purchase money Liens permitted
by “Liens” (Section 6.03), and (4) Debt which is subordinated on terms and
provisions and pursuant to documentation acceptable to Bank to Debt owed to
Bank.
 
Section 6.02. Guarantees. Assume, guaranty, endorse or otherwise be or become
directly or contingently responsible or liable for the obligations of any
Person, including but not limited to, an agreement to purchase any obligation,
stock, assets, goods or services or to supply or advance any funds, assets,
goods or services, or an agreement to maintain or cause such Person to maintain
a minimum working capital or net worth or otherwise to assure the creditors of
any Person against loss, except guaranties by endorsement of negotiable
instruments for deposit or collection in the ordinary course of business and
except for guaranties from one Borrower to another Borrower.
 
 
Section 6.03. Liens.  Create, incur, assume, or suffer to exist, any Lien, upon
or with respect to any of its properties or assets, now owned or hereafter
acquired, except
 
(1) Liens in favor of Bank,
 

 
26

--------------------------------------------------------------------------------

 

(2) Liens for taxes or assessments or other governmental changes or levies if
not yet due and payable or if they are due and payable they are the subject of a
Good Faith Contest,
 
(3) Liens imposed by Law, such as mechanic’s, materialmen’s, landlord’s,
warehousemen’s, and carrier’s Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
or which are being contested pursuant to a Good Faith Contest,
 
(4) Liens under worker’s compensation, unemployment insurance, social security,
or similar legislation,
 
(5) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business,
 
(6) Judgment and other similar Liens arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured by such Liens are the subject of a
Good Faith Contest,
 
(7) Easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment by the applicable Borrower of the property or assets so encumbered
in the ordinary course of its business or materially impair the value of the
property subject to such encumbrance,
 
(8) Purchase money Liens on any property hereafter acquired or the assumption of
any Lien on property existing at the time of such acquisition, or a Lien
incurred in connection with any conditional sale or other title retention
agreement or a Capital Lease, provided that:
 
(a) Any property subject to any of the foregoing is acquired by a Borrower in
the ordinary course of its business and the Lien on any such property is created
contemporaneously with such acquisition,
 
(b) The Debt secured by any Lien so created, assumed, or existing shall not
exceed 100% of the purchase price of such property,
 
(c) Each such Lien shall attach only to the property so acquired and fixed
improvements on such property, and
 
(d) The aggregate Debt outstanding at any time secured by all such Liens shall
not exceed $250,000.00.
 
Section 6.04. Lease Obligations. Create, incur, assume, or suffer to exist any
obligation as lessee for the rental or hire of any real or personal property,
except (1) Capital Leases permitted by “Liens” (Section 6.03), and (2) leases
existing on the date of this Agreement and any extensions or renewals thereof
and other leases entered into after the date of this
 

 
27

--------------------------------------------------------------------------------

 

Agreement (other than Capital Leases) which, in the aggregate, do not require
the Borrowers to make payments in excess of $1,000,000.00 in the aggregate in
any Fiscal Year, subject to annual increases of not more than five percent (5%).
 
Section 6.05. Investments.  Make any loan or advance to any Person, or purchase
or otherwise acquire any capital stock, assets, obligations, or other securities
of, make any capital contribution to, or otherwise invest in or acquire any
interest in any Person, except (1) direct obligations of the United States of
America or any agency thereof backed by the full faith and credit of the United
States of America with maturities of one (1) year or less from the date of
acquisition, (2) commercial paper with maturities of one hundred eighty (180)
days or less of a domestic issuer rated at least “A-1” by Standard & Poor’s
Rating Group, a division of McGraw-Hill Companies or “P-1” by Moody’s Investors
Service, Inc., (3) certificates of deposit with maturities of one (1) year or
less from the date of acquisition issued by any commercial bank having capital
and surplus in excess of $1,000,000,000.00, (4) money market funds with assets
in excess of $2,000,000,000.00, (5) the purchase of marketable securities in the
ordinary course of Borrowers’ business, and (6) the corporate bonds set forth on
Exhibit G annexed hereto and any corporate bonds purchased after the Closing
Date which are rated BBB at the time of purchase provided at the time of any
purchase of such additional corporate bonds the aggregate market value of all
corporate bonds currently owned and to be purchased by the Borrowers shall not
exceed $1,000,000.00.
 
Section 6.06. Sale of Assets.  Sell, lease, assign, transfer, or otherwise
dispose of, any of its now owned or hereafter acquired assets, except (1)
inventory disposed of in the ordinary course of business, and (2) the sale or
other disposition of assets no longer used or useful in the conduct of its
business.
 
Section 6.07. Fundamental Changes.  Merge or consolidate with, or change its
form of business organization, or liquidate or dissolve (or suffer any
liquidation or dissolution), or sell, assign, lease, or otherwise dispose of
(whether in one transaction or in a series of transactions) all or a material
portion of its assets (whether now owned or hereafter acquired), to any Person
or acquire from any Person assets which will constitute a material portion of
any Borrower’s assets after giving effect to such acquisition, except, however,
Borrowers may dissolve TDL Manufacturing, Inc. and Orbit Instrument of
California, Inc. which are currently inactive.
 
Section 6.08. Lines of Business.  Directly or indirectly engage in any business
inconsistent with the general character of the business in which they are
engaged on the Closing Date, or substantially alter the general character of
their respective business.
 
Section 6.09. Transactions With Affiliates.  Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of such Borrower’s business and
upon fair and reasonable terms no less favorable to such Borrower than such
Borrower would obtain in a comparable arm’s length transaction with a Person not
an Affiliate with the exception of (i) power supplies made by Behlman
Electronics, Inc. for Integrated Consulting Services, Inc., and (ii) displays
made by Tulip Development Laboratory, Inc. for Orbit International Corp.
 

 
28

--------------------------------------------------------------------------------

 

Section 6.10. Name, Fiscal Year Accounting and Organizational Documents.  Change
their names, their Fiscal Year, their method of accounting, except as required
by GAAP, or any of the terms or provisions of their certificates of
incorporation or by-laws or any other organizational document.
 
Section 6.11. Distributions.  Declare or pay any dividends or distributions
(other than dividends payable solely in capital stock) or purchase, redeem,
retire, or otherwise acquire for value any of their respective capital stock or
securities convertible into capital stock now or hereafter outstanding (provided
the repurchase of stock shall be permitted only if such repurchase will not
cause a violation of any financial covenants set forth in Article VII herein),
or make any distribution of assets to stockholders as such, whether in cash,
assets, or in obligations of any Borrower, or allocate or otherwise set apart
any sum for the payment of any dividend or distribution on, or for the purchase,
redemption, or retirement of any capital stock, or make any other distribution
by reduction of capital or otherwise in respect of any capital stock, or
purchase or otherwise acquire for value any capital stock, except, as set forth
above.


Section 6.12. Prepayment of Debt.  Prepay any Debt, other than Debt owed to
Bank.
 
ARTICLE VII FINANCIAL COVENANTS
 
So long as any Note remains unpaid, the Line of Credit Commitment is outstanding
or any other amount is owing under this Agreement by any Borrower to Bank under
any of the Financing Documents:
 
Section 7.01. Consolidated Debt Service Coverage Ratio. The Borrowers shall
maintain a Consolidated Debt Service Coverage Ratio of not less than (i) 1.05 to
1.00 as at December 31, 2009 and (ii) 1.25 to 1.00 at all times thereafter (to
be tested as of the end of each Fiscal Quarter on a rolling four (4) quarter
basis).
 
Section 7.02. Ratio of Consolidated Total Liabilities to Tangible Net Worth. The
Borrowers will have as of the end of each Fiscal Quarter, a ratio of
Consolidated Total Liabilities to Tangible Net Worth of not greater than 1.25 to
1.00 (to be tested quarterly).
 


 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01. Events of Default.  Any of the following events shall be an “Event
of Default”:
 
(1) Payment Default. (a) Borrowers fail (i) to pay the principal of any Note
when due and payable, (ii) to pay interest on any Note when due and payable or
(b) any Borrower fails to pay any fees or expenses required to be paid under any
of the Financing Documents within ten (10) calendar days after such fee or
expense is due and payable,
 
(2) Breach of Representation. Any representation or warranty made by a Borrower
in any Financing Document to which it is a party or which is contained in any
certificate, document, opinion, or financial or other statement furnished at any
time under or in connection with any Financing Document shall prove to have been
incorrect in any material respect on or as of the date made,
 

 
29

--------------------------------------------------------------------------------

 

 
(3) Breach of Covenant. The Borrowers shall fail to perform or observe any term,
covenant or agreement contained in “Maintenance of Insurance” (Section 4.05),
“Reporting Requirements” (Section 5.09), “Negative Covenants” (Article VI) or
“Financial Covenants” (Article VII) on their part to be performed or observed,
or any Borrower shall fail, in each case, to perform or observe any other term,
covenant or agreement contained in this Agreement and such failure shall remain
unremedied for ten (10) consecutive calendar days after such occurrence,
 
(4) Cross Default. Any Borrower shall fail to pay all or any portion of its Debt
where the aggregate amount of such Debt exceeds $50,000.00 or any interest or
premium on such Debt when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other default under any agreement or
instrument relating to any such Debt, or any other event shall occur and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such default or event is to accelerate, or to
permit the acceleration of, the maturity of such Debt, or any such Debt shall be
declared to be due and payable, or be required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity of such
Debt,
 
(5) Bankruptcy.  Any Borrower shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against any Borrower seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangements, adjustment, protection, relief, or composition of it or its debts
under any Law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and if instituted against any Borrower shall remain undismised
for a period of thirty (30) days; or any Borrower shall take any action to
authorize any of the actions set forth above in this subsection (5),
 
(6) Judgments. Any judgment or order or combination of judgments or orders for
the payment of money, in excess of $50,000.00 in the aggregate, shall be
rendered against any Borrower and either (a) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (b) there shall be
any period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect,
 
(7) ERISA. Any of the foregoing events occur or exist with respect to either any
Borrower or any ERISA Affiliate: (a) any Prohibited Transaction involving any
Plan; (b) any Reportable Event with respect to any Plan; (c) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (d) any event or circumstance that might constitute
grounds entitling the PBGC to institute proceedings under Section 4042 of ERISA
for the termination of, or for the appointment of a trustee to administer, any
Plan, or the institution of the PBGC of any such proceedings; (e) complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the
 

 
30

--------------------------------------------------------------------------------

 

reorganization, insolvency, or termination of any Multiemployer Plan; and in
each case above, such event or condition, together with all other events or
conditions, if any, could in the opinion of Bank subject either any Borrower or
any ERISA Affiliate to any tax, penalty, or other liability to a Plan, a
Multiemployer Plan, the PBGC, or otherwise (or any combination thereof) which in
the aggregate exceeds or may exceed $25,000.00,
 
(8) Financing Documents. Any Financing Document shall at any time after its
execution and delivery and for any reason, cease to be in full force and effect
or shall be declared to be null and void, or the validity or enforceability of
such Financing Document shall be contested by any Borrower or any Borrower shall
fail to perform any of its obligations under such Financing Document or any
Borrower shall deny that it has any or further liability or obligation under any
such Financing Document,
 
(9) Security Agreement.  The Security Agreement shall at any time and for any
reason cease (a) to create a valid Lien in and to the property purported to be
subject to such Security Agreement, or (b) if the Lien on the property purported
to be subject to such Security Agreement ceases for any reason to be a perfected
first priority Lien in any or all of such property, or
 
(10) Material Adverse Change. The occurrence of a Material Adverse Change.
 
Section 8.02. Remedies.  If any Event of Default shall occur, Bank may, (1)
terminate the Line of Credit Commitment, (2) declare the outstanding Notes, all
interest on the Notes, and all other amounts payable under any other Financing
Document to be forthwith due and payable, whereupon the Notes, all such
interest, and all such amounts due under such other Financing Documents shall
become and be forthwith due and payable, without presentment, demand, protest,
or further notice of any kind, all of which are hereby expressly waived by the
Borrowers, (3) exercise any remedies provided in any of the Financing Documents
and/or (4) exercise any rights and remedies provided by Law.
 
No failure on the part of Bank to exercise, and no delay in exercising, any
right under any Financing Document shall operate as a waiver of such right or
preclude any other or further exercise of such right or the exercises of any
other right.  The remedies provided in the Financing Documents are cumulative
and not exclusive of any remedies provided by Law.
 
ARTICLE IX MISCELLANEOUS
 
Section 9.01. Amendments, Etc. No amendment, modification, termination, or
waiver of any provision of any Financing Document, nor consent to any departure
by a Borrower from any Financing Document, shall in any event be effective
unless the same shall be in writing and signed by Bank, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
Section 9.02. Usury.  Anything herein to the contrary notwithstanding, the
obligations of the Borrowers under this Agreement and the Notes shall be subject
to the limitation that payments of interest shall not be required to the extent
that receipt of such payment would be contrary to provisions of Law applicable
to Bank limiting rates of interest which may be charged or collected by Bank.
 

 
31

--------------------------------------------------------------------------------

 
 
Section 9.03. Costs and Expenses. The Borrowers agree to pay on demand all costs
and expenses in connection with the preparation, execution, delivery, filing,
recording, and administration of any of the Financing Documents, including, the
reasonable fees and out-of-pocket expenses of counsel for Bank, and all costs
and expenses, if any, in connection with the enforcement of any of the Financing
Documents.  In addition, the Borrowers agree to pay any and all stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing, and recording of any of the Financing Documents and
the other documents to be delivered under any such Financing Documents, and
agree to save Bank harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees. All such costs and expenses not paid within ten (10) days after
requested by Bank will accrue interest at a rate per annum equal to the Default
Rate.
 
Section 9.04. Indemnification. The Borrowers agree to indemnify Bank and its
directors, officers, employees and agents from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses incurred
by any of them arising out of or by reason of any investigation or litigation or
other proceedings (including any threatened investigation or litigation or other
proceedings) relating to any actual or proposed use by any Borrower of the
proceeds of the Loans, including without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation or
litigation or other proceedings, but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified.
 
The obligations of the Borrowers under this Section shall survive the repayment
of the Loans and all amounts due under or in connection with any of the
Financing Documents.
 
Section 9.05. Assignment, Participation. This Agreement shall be binding upon,
and shall inure to the benefit of each Borrower, Bank and their respective
successors and assigns. No Borrower may assign or transfer its rights or
obligations under any of the Financing Documents.  Bank may assign or otherwise
transfer all or a portion of its rights and obligations under this Agreement and
the other Financing Documents to any other party and such other person shall
thereupon become vested with all of the rights and obligations of Bank under
this Agreement and the other Financing Documents.  In the case of an assignment
by Bank, the assignee shall have, to the extent of such assignment (unless
otherwise provided in such assignment), the same rights, benefits and
obligations as it would have if it were Bank.
 
Bank may sell participations in all or any part of the Loans to one or more
banks or other institutions.  Bank may furnish any information concerning the
Borrowers in the possession of Bank from time to time to assignees and
participants (including prospective assignees and participants).
 
Bank has the right to pledge the Notes to a Federal Reserve Bank.
 

 
32

--------------------------------------------------------------------------------

 

Section 9.06. Notices, Etc. All notices and other communications provided for
under any of the Financing Documents shall be in writing and shall be delivered
by hand or overnight courier service, mailed or sent by telecopy to any party to
this Agreement, at its address specified on its signature page to this Agreement
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices and communications shall be effective in the
case of delivery by hand or overnight courier service or by telecopy on the date
of receipt and be effective in the case of delivery by mail two (2) Business
Days after being deposited in the mails.
 
Section 9.07. Right of Setoff.  Upon the occurrence and during the continuance
of any Event of Default, Bank is hereby authorized at any time and from time to
time, without notice to any Borrower (any such notice being expressly waived by
each Borrower), to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by Bank to or for the credit or the account of such Borrower
against any and all of the obligations of each Borrower now or hereafter
existing under any of the Financing Documents, irrespective of whether or not
Bank shall have made any demand under such Financing Document and although such
obligations may be unmatured.  The rights of Bank under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which Bank may have.  If the Bank exercises any right of
setoff, it shall notify the Borrowers after the exercise thereof but failure to
provide said notice shall not impose any liability on the Bank nor negate any
setoff previously exercised.
 
Section 9.08. Jurisdiction, Immunities. Each Borrower hereby irrevocably submits
to the jurisdiction of any New York State or United States Federal court sitting
in County of New York in the State of New York over any action or proceeding
arising out of or relating to any of the Financing Documents, and each Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State or Federal
court.  Each Borrower irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to
such Borrower at its address specified on the signature page of this Agreement
by registered mail, return receipt requested.  Each Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdictions by suit on the judgment or in any other
manner provided by Law.  Each Borrower further waives any objection to venue in
such State on the basis of inconvenient forum. Each Borrower further agrees that
any action or proceeding brought against Bank shall be brought only in New York
State or United States Federal court sitting in the County of New York.
 
Nothing in this Section shall affect the right of Bank to serve legal process in
any other manner permitted by Law or affect the right of Bank to bring any
action or proceeding against any Borrower or its property in the courts of any
other jurisdictions.
 
To the extent that any Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each Borrower hereby
irrevocably waives such immunity in respect of its obligations under all of the
Financing Documents.
 

 
33

--------------------------------------------------------------------------------

 

Section 9.09. Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within such State, without regard to its
conflict of law principles.
 
Section 9.10. Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties to this Agreement in separate
counterparts, each which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
 
Section 9.11. Headings.  The headings in this Agreement are for reference only,
and shall not affect the interpretation or construction of this Agreement.
 
Section 9.12. Severability of Provisions.  Any provision of any Financing
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Financing
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
Section 9.13. Integration.  The Financing Documents set forth the entire
agreement among the parties hereto relating to the transactions contemplated
thereby and supersede any prior oral or written statements or agreements with
respect to such transactions.
 
Section 9.14.  Joint and Several.  The obligations of the Borrowers set forth in
this Agreement, the Notes and all other Financing Statements are joint and
several.
 
Section 9.15. WAIVER OF SPECIAL DAMAGES.  THE BORROWERS HEREBY WAIVE, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THE BORROWERS MAY HAVE TO CLAIM
OR RECOVER FROM THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


Section 9.16. WAIVER OF JURY TRIAL.  THE BANK AND EACH BORROWER HEREBY WAIVE
THEIR RIGHT TO A JURY TRIAL.
 
Section 9.17.  Patriot Act.
 
Each Borrower represent, warrant and covenant as follows:
 
(a) Neither any Borrower nor any Borrower’s principals, constituents, investors
or affiliates is in violation of any legal requirements relating to terrorism or
money laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001, (the “Executive Order”) and the Uniting and
Strengthening America by providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”).
 
(b) Neither any Borrower nor any Borrower’s principals, constituents, investors
or affiliates is a “Prohibited Person” which is defined as follows:
 

 
34

--------------------------------------------------------------------------------

 

a person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
a person or entity owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
a person or entity with whom Mortgagor is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering legal
requirements, including the Executive Order and the Patriot Act;
 
a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;
 
a person or entity that is named as a “specially designated national or blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control; and
 
a person or entity who is affiliated with a person or entity listed above.
 
(c) Neither any Borrower nor any Borrower’s principals, constituents, investors
or affiliates will (i) conduct any business or engage in any transaction or
dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order; or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purposes of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order or the Patriot Act.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
35

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the year and date first above written.
 
BORROWERS:
 
ORBIT INTERNATIONAL CORP.


By: ________________________________
Name:  Mitchell Binder
Title:   Chief Financial Officer


BEHLMAN ELECTRONICS, INC.


By: ________________________________
Name:  Mitchell Binder
Title:  Chief Financial Officer


TULIP DEVELOPMENT LABORATORY, INC.


By: ________________________________
Name: Mitchell Binder
Title:  Chief Financial Officer


INTEGRATED CONSULTING SERVICES, INC.


By: ________________________________
Name: Mitchell Binder
Title:  Chief Financial Officer


Address for Notices for all Borrowers:


80 Cabot Court
Hauppauge, New York 11788
Attention:  Chief Financial Officer


BANK:


CAPITAL ONE, N.A.


By: ________________________________
Name:           Dawn Juliano
Title:           Vice President



 
36

--------------------------------------------------------------------------------

 

Address for Notices:


Capital One, N.A.
275 Broad Hollow Road
Melville, New York 11747
Attention: Dawn Juliano
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
37

--------------------------------------------------------------------------------

EXHIBIT A


 
Line of Credit Note
 


 

 
 

--------------------------------------------------------------------------------

 

  LINE OF CREDIT NOTE


$3,000,000.00
 
Melville, New York
   
March 10, 2010





FOR VALUE RECEIVED, on the Line of Credit Maturity Date, ORBIT INTERNATIONAL
CORP., a Delaware corporation, BEHLMAN ELECTRONICS, INC., a Delaware
corporation, TULIP DEVELOPMENT LABORATORY, INC., a Pennsylvania corporation, and
INTEGRATED CONSULTING SERVICES, INC. D/B/A INTEGRATED COMBAT SYSTEMS, a Kentucky
corporation, each having their principal place of business at 80 Cabot Court,
Hauppauge, New York 11788 (collectively, the “Borrowers”), jointly and
severally, promise to pay to the order of CAPITAL ONE, N.A. (“Bank”) at its
office located at 275 Broad Hollow Road, Melville, New York 11747 the principal
sum of the lesser of: (a) Three Million and 00/100 Dollars ($3,000,000.00)
Dollars; or (b) the aggregate unpaid principal amount of all Revolving Credit
Loans made by Bank to Borrowers pursuant to the Agreement.


Borrowers shall pay interest on the unpaid principal balance of this Note from
time to time outstanding, at said office, at the rates of interest, at the times
and for the periods set forth in the Agreement.


All payments including prepayments on this Note shall be made in lawful money of
the United States of America in immediately available funds.  Except as
otherwise provided in the Agreement, if a payment becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day, and interest shall be payable thereon at the
rate  specified in the Agreement during such extension.


Borrowers hereby authorize Bank to enter from time to time the amount of each
Loan to Borrowers and the amount of each payment on a Loan on the books and
records of the Bank.  Failure of Bank to record such information on such books
and records shall not in any way effect the obligation of Borrowers to pay any
amount due under this Note.


This Note is the Line of Credit Note referred to in that certain Credit
Agreement between Borrowers and Bank of even date herewith (the “Agreement”), as
such Agreement may be further amended from time to time, and is subject to
prepayment and its maturity is subject to acceleration upon the terms contained
in said Agreement.  All capitalized terms used in this Note and not defined
herein shall have the meanings given them in the Agreement.


If any action or proceeding be commenced to collect this Note or enforce any of
its provisions, Borrowers further agree to pay all costs and expenses of such
action or proceeding and attorneys’ fees and expenses and further expressly
waives any and every right to interpose any counterclaim (except mandatory
counterclaims) in any such action or proceeding.  Borrowers hereby submit to the
jurisdiction of the Supreme Court of the State of New York and agree with Bank
that personal jurisdiction over Borrowers shall rest with the Supreme Court of
the State of New York for purposes of any action on or related to this Note, the
liabilities, or the enforcement of either or all of the same.  Borrowers hereby
waive personal service by manual delivery and agree that service of process may
be made by post-paid certified mail directed to the Borrowers at the Borrowers’
address set forth above or at

 
 

--------------------------------------------------------------------------------

 

such other address as may be designated in writing by the Borrowers to Bank in
accordance with the terms of the Agreement, and that upon mailing of such
process such service be effective with the same effect as though personally
served.  Borrowers hereby expressly waive any and every right to a trial by jury
in any action on or related to this Note, the liabilities or the enforcement of
either or all of the same.


Bank may transfer this Note and may deliver the security or any part thereof to
the transferee or transferees, who shall thereupon become vested with all the
powers and rights above given to Bank in respect thereto, and Bank shall
thereafter be forever relieved and fully discharged from any liability or
responsibility in the matter.  The failure of any holder of this Note to insist
upon strict performance of each and/or all of the terms and conditions hereof
shall not be construed or deemed to be a waiver of any such term or condition.


Borrowers and all endorsers and guarantors hereof waive presentment and demand
for payment, notice of non-payment, protest, and notice of protest.


This Note shall be construed in accordance with and governed by the laws of the
State of New York.


Witness:
ORBIT INTERNATIONAL CORP.



____________________________
By: ________________________________

Name:  Mitchell Binder
Title:  Chief Financial Officer


BEHLMAN ELECTRONICS, INC.


By: ________________________________
Name:  Mitchell Binder
Title:  Chief Financial Officer


TULIP DEVELOPMENT LABORATORY, INC.


By: ________________________________
Name:  Mitchell Binder
Title:  Chief Financial Officer


INTEGRATED CONSULTING SERVICES, INC.


By: ________________________________
Name:  Mitchell Binder
Title:  Chief Financial Officer





 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
  Term Loan Note
 

 
 

--------------------------------------------------------------------------------

 

 TERM LOAN NOTE


$4,654,761.84
 
Melville, New York
   
Dated as of March 10, 2010







FOR VALUE RECEIVED, on the Term Loan Maturity Date, ORBIT INTERNATIONAL CORP., a
Delaware corporation, BEHLMAN ELECTRONICS, INC., a Delaware corporation, TULIP
DEVELOPMENT LABORATORY, INC., a Pennsylvania corporation, and INTEGRATED
CONSULTING SERVICES, INC. D/B/A INTEGRATED COMBAT SYSTEMS, a Kentucky
corporation, each having their principal place of business at 80 Cabot Court,
Hauppauge, New York 11788 (collectively, the “Borrowers”), jointly and
severally, promise to pay to the order of CAPITAL ONE, N.A. (“Bank”) at its
office located at 275 Broad Hollow Road, Melville, New York 11747 the principal
amount of FOUR MILLION SIX HUNDRED FIFTY FOUR THOUSAND SEVEN HUNDRED SIXTY ONE
AND 84/100 DOLLARS ($4,654,761.84) DOLLARS.


The principal balance shall be payable in sixty (60) monthly installments, due
on the first day of each month commencing on the first day of the month
following the date hereof, and on the first day of each successive month
thereafter.  Each of the first fifty-nine (59) monthly payments shall equal
$77,579.36.  The final payment, which shall be due and payable on the Term Loan
Maturity Date, shall equal the outstanding principal balance of this Note
together with all accrued and unpaid interest.


Borrowers shall pay interest on the unpaid principal balance of this Note from
time to time outstanding, at said office at the rates of interest, at the times
and for the periods set forth in the Agreement.


All payments including prepayments on this Note shall be made in lawful money of
the United States of America in immediately available funds.  Except as
otherwise provided in the Agreement, if a payment becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day, and interest shall be payable thereon at the rate
specified in the Agreement during such extension.


This Note is the Term Loan Note referred to in that certain Credit Agreement
between Borrowers and Bank dated as of even date herewith (the “Agreement”), as
such Agreement may be further amended from time to time, and is subject to
prepayment and its maturity is subject to acceleration upon the terms contained
in said Agreement.  All capitalized terms used in this Note and not defined
herein shall have the meanings given them in the Agreement.


If any action or proceeding be commenced to collect this Note or enforce any of
its provisions, Borrowers further agree to pay all costs and expenses of such
action or proceeding and attorneys’ fees and expenses and further expressly
waive any and every right to interpose any counterclaim (except mandatory
counterclaims) in any such action or proceeding.  Borrowers hereby submit to the
jurisdiction of the Supreme Court of the State of New York and agree with Bank
that personal jurisdiction over Borrowers shall rest with the Supreme Court of
the State of New York for purposes of any action on or related to this Note, the
liabilities, or the enforcement of either or all of the same.  Borrowers hereby
waive personal service by manual delivery and agree that service of process may
be made by postpaid certified mail directed to Borrowers at Borrowers’ address
designated in the Agreement or at such other address as may be designated in
writing by Borrowers to Bank in accordance with the terms of the Agreement, and
that upon mailing of such process such service be effective with the same effect
as though personally served.  Borrowers hereby expressly waive any and every
right to a trial by jury in any action on or related to this Note, the
liabilities or the enforcement of either or all of the same.


Bank may transfer this Note and may deliver the security or any part thereof to
the transferee or transferees, who shall thereupon become vested with all the
powers and rights above given to Bank in respect thereto, and Bank shall
thereafter be forever relieved and fully discharged from any liability or
responsibility in the matter.  The failure of any holder of this Note to insist
upon strict performance of each and/or all of the terms and conditions hereof
shall not be construed or deemed to be a waiver of any such term or condition.


Borrowers authorize Bank to complete this Note as to any terms not set forth
herein at the time of delivery hereof.


Borrowers and all endorsers and guarantors hereof waive presentment and demand
for payment, notice of non-payment, protest, and notice of protest.


This Note shall be construed in accordance with and governed by the laws of the
State of New York.


Witness:
ORBIT INTERNATIONAL CORP.



____________________________
By: ________________________________

Name:  Mitchell Binder
Title: Chief Financial Officer


BEHLMAN ELECTRONICS, INC.


By: ________________________________
Name:  Mitchell Binder
Title: Chief Financial Officer


TULIP DEVELOPMENT LABORATORY, INC.


By: ________________________________
Name:  Mitchell Binder
Title: Chief Financial Officer




[SIGNATURES CONTINUE ON NEXT PAGE]


INTEGRATED CONSULTING SERVICES, INC.


By: ________________________________
Name:  Mitchell Binder
Title:  Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C




Request for Advance Form for Line of Credit Loans

 
 

--------------------------------------------------------------------------------

 

REQUEST FOR ADVANCE




To:          Capital One, N.A.
275 Broad Hollow Road
Melville, New York 11747
Attn:  Dawn Juliano


Request for a Line of Credit Loan pursuant to Credit Agreement, dated March 10,
2010 (the “Credit Agreement”) among Orbit International Corp., Behlman
Electronics, Inc., Tulip Development Laboratory, Inc. and Integrated Consulting
Services, Inc. d/b/a Integrated Combat Systems (individually a “Borrower” and
collectively the “Borrowers”) and Capital One, N.A. (the “Bank”).


Pursuant to the Credit Agreement, the underlying Borrower hereby requests that
the Bank make a Line of Credit Loan in the amount of
____________________________ and 00/100 Dollars ($_________), which amount shall
be absolutely due and owing under the terms of the Credit Agreement and should
be deposited into account no. ____________________ with the Bank.


Interest Rate Option:
□ Prime     or                                 □ LIBOR




If LIBOR, the duration of the Interest Rate Period applicable to this advance
shall be:
□ one month
□ two months
□ three months


If this is a Libor Loan renewal:


The renewal date is                                .


The amount of the Loan to be renewed is  ($ ).


The duration of the Interest Period applicable to this renewal is:
□ one month
□ two months
□ three months


OR


 Convert $   loan to Prime Rate Loan






In connection with this request for advance or renewal, the Borrowers hereby
certify to the Bank that:


1. The representations and warranties contained in the Credit Agreement and the
Line of Credit Note dated as of the date of the Credit Agreement issued by the
Borrowers to the Bank (the “Note”) are true and accurate in all material
respects on and as of the date hereof as though made on and as of such date;


2. No Default or Event of Default as defined in the Credit Agreement has
occurred and is continuing, or would result from such advance; and


3. The Credit Agreement and the Note, inclusive of the amount of the requested
advance or renewal, are valid and binding obligations of the Borrowers, each
enforceable in accordance with its respective terms.




Dated: as of _________ __, 20__                                     BORROWER:


___________________________________


By: ________________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D




Form of Borrowing Base Certificate

 
 

--------------------------------------------------------------------------------

 

BORROWING BASE CERTIFICATE
For The Period Ending:  ______________________


A.
Total Gross Account Receivables
 
$0
 
B.
Less:  A/R's over 90 Days Past Invoice Date
$0
   
C.
Less:  Foreign Receivables
$0
   
D.
Less:  Intercompany Receivables             
$0
   
E.
Less:  Cross-Aged > 50%
$0
   
F.
Less:  Receivables due from one debtor >20% of total
       
           Receivables (excluding US Gov't)
     
G.
Less:  Other Ineligible Accounts
$0
   
H.
Total Ineligible Receivables
 
$0
 
I.
Total Eligible Accounts Receivable:  (A minus H)
 
$0
 
J.
Accounts Receivable Margined (85% times I)
   
$0
         
K.
Total Gross Eligible Inventory
 
$0
 
L.
Inventory Margins (50% times K)
 
$0
 
M.
Inventory Cap (lesser of (i) amount in J, (ii) $3,000,000 or (iii) amount in L)
 
$0
           
N.
Inventory Availability (lesser of L or M)
   
$0
         
O.
Total Available A/R and Inventory Collateral (J + N)
   
$0
         
P
Outstanding Line of Credit Loans
   
$0
         
Q.
Collateral Surplus/(shortfall) before Term Loan* (O-P)
   
$0
         
R.
Outstanding Under Term Loan
   
$0
         
S.
Collateral Surplus (shortfall) after Term Loan before
   
$0
 
applying eligible Cash or Marketable Securities (Q-R)
               
T.
If shortfall in (S) enter  Eligible Cash and Marketable Securities
 
$0
         
U.
Collateral Surplus/(shortfall)*  (S+T)
   
$0
           
*If a collateral shortfall exists, the loan balance MUST be reduced, or cash
collateral provided, for an amount
 
Greater than or equal to the shortfall.
                 
The undersigned hereby certifies to Capital One, N.A. (the "Bank") that (a) the
information provided herein is
 
true, correct, complete and accurate as of the dates stated above and has been
prepared in a manner consistent
 
with the preparation of prior Borrowing Base Certificates to the Bank, (b)
except as set forth below, the undersigned
 
is currently in compliance with all terms, covenants, conditions contained in
any agreement between the Bank and
 
the undersigned and in each of the other loan documents, and all of the
undersigned's representations and
 
warranties in any other loan documents are currently true and correct, and (c)
except as set forth below, no default
 
or event of default has occurred and is currently continuing under any agreement
between the undersigned and
 
the Bank, or will occur after giving effect to any Loan requested herewith.
   



The undersigned agrees that in the event of any conflict between the Borrowing
Base Certificate and other loan documents, the terms of the other loan documents
shall control.  The undersigned further acknowledges that the Bank will rely on
the foregoing in making credit available to the undersigned.


ORBIT INTERNATIONAL CORP.
BEHLMAN ELECTRONICS, INC.
TULIP DEVELOPMENT LABORATORY, INC.
INTEGRATED CONSULTING SERVICES, INC.


By:____________________________
Name:
Title:  Chief Financial Officer








Description of Exceptions to Certification:



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


Form of Interest Rate Conversion for Term Loan

 
 

--------------------------------------------------------------------------------

 

CONVERSION REQUEST




To:           Capital One, N.A.
275 Broad Hollow Road
Melville, New York 11747
Attn:  Dawn Juliano


Request to convert a Type of Loan into another Type of Loan or to continue a
Type of Loan pursuant to the Credit Agreement dated March 10, 2010 (the “Credit
Agreement”) among Orbit International Corp., Behlman Electronics, Inc., Tulip
Development Laboratory, Inc. and Integrated Consulting Services, Inc. d/b/a
Integrated Combat Systems (individually a “Borrower” and collectively the
“Borrowers”) and Capital One, N.A. (the “Bank”).


Pursuant to the Credit Agreement, the underlying Borrower hereby requests that
the Bank convert or continue, as applicable, the entire outstanding balance of
the Term Loan to one of the following options:


□ Prime     or                                 □ one month LIBOR


If the Term Loan is currently a LIBOR Loan the request must be made at least (2)
Business Days prior to the end of the current LIBOR Interest Period and will be
effective on the last day of such LIBOR Interest Period.


In connection with this request for conversion or continuation, the Borrowers
hereby certify to the Bank that:


4. The representations and warranties contained in the Credit Agreement are true
and accurate in all material respects on and as of the date hereof as though
made on and as of such date;


5. No Default or Event of Default as defined in the Credit Agreement has
occurred and is continuing, or would result from such interest rate conversion;
and


6. The Credit Agreement and all other Financing Documents (as defined in the
Credit Agreement) are valid and binding obligations of the Borrowers, each
enforceable in accordance with its respective terms.




Dated: as of _________ __,
20__                                                                       BORROWER:


___________________________________


By: ________________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


SCHEDULE OF SUBSIDIARIES




NONE

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


SCHEDULE OF CORPORATE BONDS
 
morgan stanley chart [creditagreementchart.jpg]
 

 
 

--------------------------------------------------------------------------------

 
